Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/19/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 05/19/2021.  In the Amendment, Applicant amended claims 1, 8 and 14.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 5-8, 12-14 and 18-20 (renumbered 1-11) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Terry W. Forsythe (client’s representative, Reg. No. 47,569) at the telephone number (561) 801-7700, ext. 1202 on 06/15/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 2-4 into claim 1, and into the other independent claims 8 and 14 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2-4, 9-11 and 15-17 are canceled.
Claims 1, 8 and 14 have been amended as follows:

(Currently amended)  A method, comprising:
determining, with computer hardware, a quality metric value indicating a degree to which a current set of training data covers revised digital content managed by a content management system in response to the digital content being revised, the quality metric 
invoking a ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined amount, the ranking editor invoking a search service to execute search queries; [[and]]
the ranking editor extending the set of training data by inserting into the set of training data items corresponding to revisions of the digital content in a rank ordered list of items returned in response to the search queries, the items ranked according to their relevance to search terms of the search queries, wherein the ranking editor initiates a machine learning algorithm that constructs a ranking model based on the set of training data and uses the ranking model to rank the digital content in response to the digital content being returned in response to another search query, wherein the extending comprises inserting at least one revised digital content item into a list of digital content items returned in response to a set of randomly selected search queries, wherein the digital content items returned are rank ordered according to a predefined ranking model; and
computing a ranking of the at least one revised digital content item, wherein the computing comprises calculating an average of rankings associated with digital content items adjacent to the revised digital content item inserted into the list of digital content items.

(Canceled)  

(Canceled) 

(Canceled)  

(Original)  The method of claim 1, further comprising re-training the ranking model using an extended set of training data generated by the extending.

(Original)  The method of claim 1, further comprising blocking addition of revised digital content to digital content managed by the content management system in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount.

(Original)  The method of claim 1, further comprising blocking publishing of revised digital content in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount.

(Currently amended)  A system, comprising: 
at least one processor programmed to initiate executable operations, the executable operations including:
determining a quality metric value indicating a degree to which a current set of training data covers revised digital content managed by a content management system in response to the digital content being revised, the quality metric value 
invoking a ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined amount, the ranking editor invoking a search service to execute search queries; [[and]]
the ranking editor extending the set of training data by inserting into the set of training data items corresponding to revisions of the digital content in a rank ordered list of items returned in response to the search queries, the items ranked according to their relevance to search terms of the search queries, wherein the ranking editor initiates a machine learning algorithm that constructs a ranking model based on the set of training data and uses the ranking model to rank the digital content in response to the digital content being returned in response to another search query, wherein the extending comprises inserting at least one revised digital content item into a list of digital content items returned in response to a set of randomly selected search queries, wherein the digital content items returned are rank ordered according to a predefined ranking model; and
computing a ranking of the at least one revised digital content item, wherein the computing comprises calculating an average of rankings associated with digital content items adjacent to the revised digital content item inserted into the list of digital content items.

(Canceled)  

(Canceled)  

(Canceled)  

(Original)  The system of claim 8, further comprising re-training the ranking model using an extended set of training data generated by the extending.

(Original)  The system of claim 8, further comprising blocking addition of revised digital content to digital content managed by the content management system in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount.

(Currently amended)  A computer program product, comprising:
a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including:
determining a quality metric value indicating a degree to which a current set of training data covers revised digital content managed by a content management system in response to the digital content being revised, the quality metric value indicating coverage of the revised digital content by a set of training data used to train a ranking model for ranking responses to search queries of the digital content;
invoking a ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined 
the ranking editor extending the set of training data by inserting into the set of training data items corresponding to revisions of the digital content in a rank ordered list of items returned in response to the search queries, the items ranked according to their relevance to search terms of the search queries, wherein the ranking editor initiates a machine learning algorithm that constructs a ranking model based on the set of training data and uses the ranking model to rank the digital content in response to the digital content being returned in response to another search query, wherein the extending comprises inserting at least one revised digital content item into a list of digital content items returned in response to a set of randomly selected search queries, wherein the digital content items returned are rank ordered according to a predefined ranking model; and
computing a ranking of the at least one revised digital content item, wherein the computing comprises calculating an average of rankings associated with digital content items adjacent to the revised digital content item inserted into the list of digital content items.

(Canceled)  

(Canceled)  

(Canceled)  

(Original)  The computer program product of claim 14, further comprising re-training the ranking model using an extended set of training data generated by the extending.

(Original)  The computer program product of claim 14, further comprising blocking addition of revised digital content to digital content managed by the content management system in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount.

(Original)  The computer program product of claim 14, further comprising blocking publishing of revised digital content in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 02/19/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Cora et al. (US PGPUB 2018/0225370, hereinafter Cora) in view of Chung et al. (US PGPUB 2012/0309515, hereinafter Chung). 
	The invention is directed: Validating revisions of digital content by determining a quality metric value, the value indicating coverage of the digital content by a set of 
 	The closest prior arts are Cora et al. (US PGPUB 2018/0225370, hereinafter Cora) in view of Chung et al. (US PGPUB 2012/0309515, hereinafter Chung) are generally directed to various aspect of method, system and CRM for collection of content items selected from various sources for presentation to a user of a digital magazine server via a client device also ranks the machine-selected content items based on one or more ranking factors and further disclose the user equipment may monitor an exercise attribute of the user (for a given period. The user equipment may compare the monitored attribute to a predetermined threshold corresponding to the attribute until the monitored attribute exceeds the predetermined threshold, the user equipment may present one or more media assets associated with a particular measure of quality. Once the predetermined threshold is exceeded by the monitored attribute, the user equipment may adjust the predetermined threshold and present one or more media assets associated with a higher measure of quality than the previously presented media assets.
 	However, none of Cora and Chung teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 14. For examples, it failed to teach ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined amount, the ranking editor, wherein the ranking editor initiates a machine learning algorithm that constructs a ranking model based on the set of training data and uses the ranking model to rank the digital content in response to the digital content being returned in response to 

 	This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 14 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 14. 
	The dependent claims depending upon claims 1, 8 and 14 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163